Case 1:21-cv-01679-EK-PK Document 21 Filed 04/09/21 Page 1 of 2 PageID #: 256




                               UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF NEW YORK


 NIKE, INC.

                  Plaintiff,

           v.                                       Case No. 1:21-cv-01679-EK-PK

 MSCHF PRODUCT STUDIO, INC.

                  Defendant.




                         NOTICE OF DISMISSAL WITH PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Nike, Inc., by and

through undersigned counsel, hereby dismiss with prejudice its claims against Defendant MSCHF

Product Studio, Inc., in the above-captioned action, with each party bearing its own costs and

attorneys’ fees in connection with the claims asserted in the Complaint. The temporary restraining

order issued on April 1, 2021, is hereby dissolved, and Nike is released from the obligation to file

a bond.

Dated: April 9, 2021                      ARNOLD & PORTER KAYE SCHOLER LLP


                                          By: /s/ Michael J. Harris                   .

                                            Christopher J. Renk (pro hac vice)
                                             Chris.Renk@arnoldporter.com
                                            Michael J. Harris (pro hac vice)
                                             Michael.Harris@arnoldporter.com
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            70 West Madison Street, Suite 4200
                                            Chicago, Illinois 60602-4231
                                            Telephone: (312) 583-2300
                                            Facsimile: (312) 583-2360

                                            Kyle A. Schneider (SBN 5470521)
                                             Kyle.Schneider@arnoldporter.com
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            250 West 55th Street
Case 1:21-cv-01679-EK-PK Document 21 Filed 04/09/21 Page 2 of 2 PageID #: 257



                                  New York, NY 10019-9710
                                  Telephone: (212) 836-8000
                                  Facsimile: (212) 836-8689

                                  Rhonda R. Trotter (pro hac vice)
                                   Rhonda.Trotter@arnoldporter.com
                                  Oscar Ramallo (pro hac vice to be filed)
                                   Oscar.Ramallo@arnoldporter.com
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  777 South Figueroa Street, 44th Floor
                                  Los Angeles, California 90017-5844
                                  Telephone: (213) 243-4000
                                  Facsimile: (213) 243-4199

                                  Bridgette C. Boyd (pro hac vice to be filed)
                                   Bridgette.Boyd@arnoldporter.com
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  601 Massachusetts Ave. NW
                                  Washington, D.C. 20001
                                  Telephone: (202) 942-6745
                                  Facsimile: (202) 942-5999


                                  Attorneys for Plaintiff Nike, Inc.




                                      -2-
